DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the election of invention received on 17 December 2021. Claims 1-15 are pending. Claims 1, 9, 14 and 15 are amended. Claims 9-13 are withdrawn as nonelected.
Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 December 2021.
The traversal is on the ground(s) that examiner has not established that the claims lack unity because the instant claims are novel and non-obvious in view of the cited art.  This is not found persuasive because the claims are not novel and non-obvious in view of the below cited art.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 14, & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0174658 to Ulric Ljungblad (‘658 hereafter), of record per applicant disclosure.
Regarding claim 1, ‘658 teaches a three-dimensional printing system comprising a controller to: instruct a build platform control module to move a build platform by a predetermined distance (paragraph 0044); determine, using a measurement module, an actual distance moved by the build platform (paragraph 0084); control a build material layering module to form a layer of build material on the build platform (paragraph 0099); and control an energy source to apply an amount of energy to the formed layer of build material, the amount of energy based on the determined actual distance moved by the build platform (paragraph 0099).
Regarding claim 2, ‘658 teaches the system wherein the controller is to control the energy source to cause portions of the formed layer of build material to heat up sufficiently to melt, sinter, or otherwise fuse together based on a 3D object model (paragraph 0099).
Regarding claim 3, ‘658 teaches the system further comprising an agent distributor, and wherein the controller is further to control the agent distributor to selectively apply an energy 
Regarding claim 6, ‘658 teaches the system wherein the controller is to control a control module comprising a motor coupled to a lead screw, and wherein instructing the control module to move the build platform comprises instructing a motor shaft to make a predetermined number of rotations or to rotate by a predetermined angle (paragraph 0048).
Regarding claim 7, ‘658 teaches the system comprising an energy source to apply a generally uniform amount of energy to each layer of build material as the energy source is moved over the build platform (paragraph 0099).
Regarding claim 8, ‘658 teaches the system further comprising a sintering laser, and wherein the controller is further to control the sintering laser to selective apply the amount of energy to a portion of build material to cause the portion to heat up sufficiently to melt, sinter, or otherwise fuse (paragraph 0084).
Regarding clam 14, ‘658 teaches a three-dimensional printing system comprising: a layering module to form a layer of build material on a build platform in a build unit (FIG 3 item 306); a fusing energy source (FIG 3 item 304); and a controller to: control the build platform to move by a predetermined distance within the build unit (paragraph 0048); control the layering module to form a layer of build material on the build platform (paragraph 0048); determine the thickness of the formed layer of build material (paragraph 0084); and determine an actual distance moved by the build platform (paragraph 0099); and control the electrical power of the 
Regarding claim 15, ‘658 teaches the method wherein the controller is to determine a thickness of the formed layer of build material by determining the actual distance moved by the build platform (paragraph 0084).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘658 as applied to claim 1 above, and further in view of United States Patent 6,297,472 to Bong et al. (‘472 hereafter).
Regarding claim 4, ‘658 does not teach an optical/linear encoder. In the related art of automatic welding, ‘472 teaches the system wherein the measurement module comprises: an .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘658 as applied to claim1 above, and further in view of United States Patent 6,054,192 to Otsuka  et al. (hereafter ‘192).
Regarding claim 5, ‘658 doesn’t teach a measuring laser. In the same field of endeavor, additive manufacturing, ‘192 teaches the system wherein the measurement module comprises a laser sensor to determine the build platform displacement by one of: measuring a displacement of the base of the build platform; and measuring a displacement of an upper, or outer, surface of the build platform or a layer of build material previously formed thereon (C19L25-C19L35) for the benefit of contactlessly measuring the distance. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘658 with those of ‘192 for the benefit of contactlessly measuring the distance travelled by the build platform.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743